Citation Nr: 0820805	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-17 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for gouty arthritis of 
the left elbow, rated as 10 percent disabling for the period 
prior to September 8, 2007, and as 20 percent disabling 
thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent 
for gouty arthritis of the left knee.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, granted service connection for gouty 
arthritis of the left knee and left elbow.  Initial 10 
percent ratings were assigned, effective March 21, 2005.    

In a December 2007 rating decision, the veteran was awarded 
an increased rating of 20 percent for his gouty arthritis of 
the left elbow, effective September 8, 2007.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the initial 
evaluation of the veteran's left elbow disability remains on 
appeal.



FINDINGS OF FACT

1.  Prior to September 8, 2007, the veteran's gouty arthritis 
of the left (minor) elbow has been manifested by one or two 
exacerbations per year with limitation of extension to 5 
degrees and flexion to 135 degrees.

2.  Since September 8, 2007, gouty arthritis of the veteran's 
left elbow has been manifested by limitation of flexion to 90 
degrees and extension to 10 degrees with no more than two 
exacerbations per year.

3.  Prior to September 8, 2007, gouty arthritis of the 
veteran's left knee was manifested by limitation of flexion 
to 135 degrees with no limitation of extension, instability 
or documented exacerbations.

4.  Since September 8, 2007, gouty arthritis of the veteran's 
left knee has been manifested by limitation of extension to 
10 degrees and limitation of flexion to 50 degrees without 
instability or documented exacerbations.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating, for gouty 
arthritis of the veteran's left elbow have been met for the 
period prior to September 8, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5017, 5206, 5207 (2007).

2.  Since September 8, 2007, the criteria for separate 10 and 
20 percent ratings for gouty arthritis of the veteran's left 
elbow have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5206, 
5207.

3.  The schedular criteria for an initial rating in excess of 
10 percent were not met prior to September 8, 2007.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5002, 5017, 5260, 5261.

4.  The schedular criteria for two separate 10 percent 
ratings for gouty arthritis of the left knee on the basis of 
limitation of flexion and extension have been met since 
September 8, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided VA examinations in July 2005 and 
September 2007 for his disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Gouty arthritis is rated under Diagnostic Code 5017 which 
provides that gout is to be rated under the criteria for 
rheumatoid arthritis under Diagnostic Code 5002.

Under Diagnostic Code 5002, a disability rating is assigned 
based on the frequency of exacerbations per year.  Symptom 
combinations that cause definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year warrant a 40 percent rating.  One or two 
exacerbations per year warrant a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2007).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a 10 percent rating is warranted for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5002.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis; rather, the higher evaluation should 
be assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In response to his claims for entitlement to service 
connection, the veteran was provided a VA examination in July 
2005.  He was found to have chronic gouty inflammation of the 
elbow and intermittent inflammation of the knee.  Records 
from his private doctor showed that his elbow had been 
aspirated for fluid on two occasions in the past year and 
injected with steroids.  The veteran reported that he had not 
missed time from work, was independent in his activities of 
daily living, but did have difficulty engaging in repetitive 
activities during flares.  

Physical examination of the left elbow showed range of motion 
from 5 degrees of extension to 130 degrees of flexion, with 
pronation and supination to 60 degrees, limited by pain.  
There was swelling of the olecranon bursa of the left elbow 
without instability.  The left knee demonstrated no swelling 
or edema and range of motion was from 0 to 135 degrees.  
McMurray sign was negative.  There was no additional loss of 
motion due to pain, fatigue, weakness, or incoordination for 
either the elbow or knee.  The diagnosis was gouty arthritis 
affecting the knee and elbow.

Records of private treatment establish that the veteran 
missed one week of work in December 2004 due to his gouty 
arthritis of the knee and elbow.  Also in December 2004, the 
veteran was noted to have effusion in the left knee.  Six 
months later, in May 2005, the veteran was noted to have a 
swollen elbow and to have had a period of discomfort from his 
knee two weeks ago.

The veteran underwent a second VA examination in September 
2007.  He was found to be right handed and reported 
experiencing pain only during cold months when his gout would 
manifest stiffness and achiness.  Even without pain, the 
veteran still had a significant reduction in range of motion, 
but was independent in his activities of daily living.  The 
veteran again reported that he had not missed work due to 
gout.  

Examination of the knee showed maximum extension to 10 
degrees and flexion to 50 degrees.  Range of motion of the 
left elbow showed extension to 10 degrees and flexion to 90 
degrees.  Pronation was to 90 degrees with supination to 70 
degrees.  

There was no additional loss of motion due to pain, fatigue, 
weakness, or incoordination.  Both joints were stable and 
there was no history of flares except for pain.  The 
diagnosis was gouty arthritis of the knee and elbow.  



Left Elbow

For limitation of minor forearm flexion, a 10 percent 
evaluation is assigned for flexion to limited 100 degrees, a 
20 percent evaluation is assigned for flexion limited 90 or 
70 degrees, a 30 percent evaluation is assigned for flexion 
to limited 55 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2007). 

For limitation of minor forearm extension, a 10 percent 
evaluation is assigned for extension limited to 45 or 60 
degrees, a 20 percent evaluation is assigned for extension 
limited to 75 or 90 degrees, and a 30 percent evaluation is 
assigned for extension limited to 100 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207 (2007). 

For the period prior to September 8, 2007, the evidence of 
record does support the grant of a higher initial rating of 
20 percent for gouty arthritis of the left elbow.  The Board 
notes that the veteran missed a week of work in December 2004 
due to his gout, and was noted by the July 2005 VA examiner 
to experience chronic inflammation of his left elbow gout.  
The examiner also noted that the veteran's elbow had been 
aspirated for fluid on two occasions in the past year and 
injected with steroids.  As the symptoms of the veteran's 
gouty arthritis of the left elbow most nearly approximated 
one or two exacerbations per year, an increased rating of 20 
percent is warranted from March 21, 2005, the original date 
of service connection.  

A rating in excess of 20 percent is not warranted prior to 
September 8, 2007, because there is no objective evidence of 
more than tow exacerbations per year and he did not have 
sufficient limitation of motion to merit an evaluation in 
excess 20 percent.

The September 2007 examination did show limitation of flexion 
to 90 degrees which would warrant a 20 percent rating under 
Diagnostic Code 5206.  The examiner also found a 
noncompensable limitation of extension.  

In evaluating similar rating criteria for the knee, VA's 
General Counsel has held that separate ratings are authorized 
for limitation of flexion and extension.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  The General Counsel also held 
that for a knee disability to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Applying the General Counsel's opinions to this case, it 
follows that the veteran would be entitled to a 20 percent 
rating for limitation of elbow flexion and a separate 10 
percent rating for limitation of elbow extension for the 
period beginning September 8, 2007.  

There has been no evidence of more severe limitation of 
motion or more frequent exacerbations.  Hence an evaluation 
in excess of those granted in this decision is not warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Left Knee

While the evidence does establish that the veteran missed a 
week of work in December 2004 and was noted to have had a 
period of discomfort in his knee in March 2005, the record 
contains no other evidence of an exacerbation of left knee 
gout.  In addition, the July 2005 VA examiner noted that the 
veteran experienced only intermittent inflammation of his 
left knee.  

Under Diagnostic Codes 5260 and 5261 for rating limitation of 
flexion and extension, a 10 percent rating is warranted for 
limitation of flexion to 45 degrees or extension to 10 
degrees; a 20 percent evaluation is warranted for flexion 
limited to 30 degrees and extension limited to 15 degrees.  

The most severe left knee limitation of motion was measured 
at the veteran's September 2007 when flexion was to 50 
degrees and extension was to 10 degrees.  Both the July 2005 
and September 2007 VA examiners found that there was no 
additional loss of motion upon repetitive testing.  

The limitation of extension would warrant a 10 percent rating 
under Diagnostic Code 5261.  The limitation of flexion more 
closely approximates the criteria for a 10 percent than 
noncompensable rating under Diagnostic Code 5260.  
Accordingly, the disability has warranted separate 10 percent 
ratings since September 8, 2007.

The evidence prior to September 8, 2007 showed noncompensable 
limitation of flexion and no limitation of extension; 
therefore a rating in excess of 10 percent was not warranted 
prior to that date.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The rating criteria contemplate the veteran's disability.  
The veteran's disability is manifested by reported 
exacerbations and limitations of motion.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
veteran's disabilities.  There are also no "related 
factors" such as marked interference with work or frequent 
hospitalization.  The veteran has missed only one week of 
work during the appeal period and has not been hospitalized.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to a 20 percent rating for gouty arthritis of the 
left elbow for the period prior to September 8, 2007, is 
granted.  

Entitlement to separate 10 and 20 percent ratings for gouty 
arthritis of the left elbow on the basis of limitation of 
elbow flexion and extension for the period beginning 
September 8, 2007, is granted

Entitlement to an initial evaluation in excess of 10 percent 
for gouty arthritis of the left knee prior to September 6, 
2007, is denied.

Entitlement to two separate 10 percent ratings for gouty 
arthritis of the left knee, on the basis of limitation of 
flexion and extension, is granted, effective September 8, 
2007.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


